SUPPLEMENT DATED NOVEMBER 8, 2011 TO THE PROSPECTUS FOR PRINCIPAL BENEFIT VARIABLE UNIVERSAL LIFE PRINCIPAL BENEFIT VARIABLE UNIVERSAL LIFE II PRINCIPAL EXECUTIVE VARIABLE UNIVERSAL LIFE PRINCIPAL EXECUTIVE VARIABLE UNIVERSAL LIFE II PRINCIPAL FLEXIBLE VARIABLE LIFE PRINCIPAL SURVIVORSHIP FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE PRINCIPAL VARIABLE UNIVERSAL LIFE ACCUMULATOR PRINCIPAL VARIABLE UNIVERSAL LIFE ACCUMULATOR II PRINCIPAL VARIABLE UNIVERSAL LIFE INCOME PRINCIPAL VARIABLE UNIVERSAL LIFE INCOME II and PRINFLEX LIFE DATED MAY 1, 2011 This supplement updates information in the prospectus dated May 1, 2011, for each of the variable life insurance policies referenced above (the Policies), each of which is issued by Principal Life Insurance Company. This supplement should be read in its entirety and kept together with your prospectus for future reference. Certain terms used in this supplement have special meanings. If a term is not defined in this supplement, it has the meaning given to it in the prospectus. TABLE OF SEPARATE ACCOUNT DIVISIONS SmallCap Growth II Division On or about November 15, 2011, delete the reference to Essex Investment Management Company, LLC being an Investment Advisor. SmallCap Value I Division On or about November 15, 2011, delete the reference to Mellon Capital Management Corporation being an Investment Advisor.
